     Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 1 of 56




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                         20-CV-________ (_____)


Steven E. Greer                        )      DEMAND FOR JURY TRIAL
                                       )
                                       )      COMPLAINT FOR:
             Plaintiff;                )
                                       )
      v.                               )
                                              1- Copyright Infringement- The federal
                                       )      Copyright Act of 1976
Tucker Carlson,                        )
                                       )      2- Unfair Competition by
Fox Corporation,                       )
Fox News Media,                               misappropriation– (New York common
                                       )
Fox News Network LLC,                  )
                                              law, and California law Violation of Bus.
Lachlan Murdoch,                       )      & Prof. Code § 17200 et seq)
Suzanne Scott,                         )
Justin Wells,
                                       )      3- Misappropriation of “hot news”-
                                       )      (common law)
Blake Neff,                            )
Charles Gasparino,                     )
Fox Business Network,                  )      4- Unjust Enrichment- (common law)
Brian Jones, and                       )
_______
                                       )      5- “Blacklisting”- i.e. Tortious
                                       )      Interference with Contractual Relations,
                                       )
News Corporation,                      )
                                              and Tortious Interference with
Dow Jones,                             )      Prospective Economic Advantage, (both
The Wall Street Journal,               )      common law), and Injury to Business
                                       )      Reputation (NY Gen Bus L §360-L
Gerard Baker,                          )
Jennifer Strasburg, and                       (2012)
                                       )
_______                                )
                                       )      6- Defamation- (New York common law
GMSC Security, and                     )      and California Civ Code § 46))
                                       )
_______                                )      7- Intentional Infliction of Emotional
                                       )
Rudolph Giuliani                              Distress- (common law)

             Defendants.




                                   -1-
                                COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 2 of 56




       Plaintiff Steven E. Greer (“Greer” or “Plaintiff”) hereby complains and alleges as

follows:

                                NATURE of the CASE

       1.     Greer is the victim of copyright infringement, unfair competition, and
misappropriation of “hot news” as Defendants used Greer’s original and unique writings for their
own television show content, without permission and without giving recognition to Greer as the
originator.
       2.     Plaintiff is the victim of unjust enrichment from the use of his creative content by
Defendants.
       3.     Plaintiff Steven E. Greer, MD is the victim of a conspiracy by Defendants to
“blacklist” him from appearing on national media platforms, including television and radio.
       4.     Dr. Greer is the victim of defamation. In the course of carrying out the
blacklisting, Defendants committed defamation.
       5.     Plaintiff is also the victim of intentional infliction of emotional distress when
Defendants engaged in the blacklisting as well as abused their power to falsely engage the
ominous power of the FBI by misleading the agency into investigating Greer when there was no
cause whatsoever to do so.




                                              -2-
                                           COMPLAINT
        Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 3 of 56




                                             THE PARTIES

                                           Steven E. Greer, MD

         6.       Plaintiff Steven E. Greer, MD is a citizen of the United States of America
currently with state residencies in New York and Florida. He is a medical doctor licensed in
multiple states and has a small private practice.
         7.       Greer is also an experienced federal litigator, having won motions in courts
ranging from the district court level to the Supreme Court of the United States. He orchestrated a
settlement for a large sum of money in district court while the other defendants were ousted from
their positions in New York government. In the Supreme Court, Greer successfully had the
opposing counsel removed and his writ certiorari went unopposed.1
         8.       Plaintiff’s political views are centrist, best described as “populist”. He has disdain
for both the old Democrat and Republican parties and believes that the nation is now suffering
from corruption in all aspects of government because of those parties. Greer supports President
Trump who rose to power by appealing to populism.
         9.       As a professional writer and medical doctor, Dr. Greer also became in the year of
2000 a successful Wall Street financial analyst for the investment bank of Donaldson Lufkin &
Jenrette. Then, after a corporate merger, he worked for Credit Suisse, having survived the culling
of redundant staff. He then became a partner at a well-respected hedge fund, which was an
upward career move from the sell-side. He eventually became a portfolio manager for the
healthcare sector at Merrill Lynch managing $250 Million of the $10 Billion internal hedge fund
assets where he outperformed his peers in the market.
         10.      Dr. Greer developed a reputation as a contrarian stock picker, successfully



1
  In Greer v Mehiel 19-1262, SCOTUS, Greer learned that the opposing counsel duplicitously obtained an order
(extending more time for them to file their opposition) by failing to ever serve him the motion. He tried to vacate the
order while also lodging a complaint with the court. The result was the opposing counsel abandoning the efforts to
extend time while also being removed from the case entirely. Therefore, the writ certiorari proceeded as originally
scheduled. The writ was ultimately not accepted by the court, not surprisingly. However, no writs were accepted on
merit from that session, perhaps due to illness by Chief Justice Roberts, pro se bias by the courts, other matters
related to the coronavirus upheaval of the courts, or mere statistical odds.



                                                       -3-
                                                    COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 4 of 56




ignoring the herd mentality and other pitfalls.
        11.     Dr. Greer became a credible expert with unique experience in two fields. He was
highly sought after by national media outlets as a television guest to discuss Wall Street and
medicine.
        12.     This led to him founding The Healthcare Channel in 2006. At a time when
YouTube was first becoming established, The Healthcare Channel was the first ever Internet-
based video portal for Wall Street medical investors and healthcare professionals. The
Healthcare Channel partnered with Thomson Reuters in 2008 and The University of Miami
medical system in 2010, whereby Greer was paid to create video interviews and expert
discussion panels. Large financial institutions also purchased $10,000 subscriptions for access to
the content. Healthcare Channel subscribers represented more than $4 Trillion in assets under
management.
        13.     Around this same time, Greer began doing interviews for cable television business
networks, such as CNBC and the Fox Business Network. In 2007, Brian Jones of Fox Business
saw Greer on CNBC and recruited him to be their star guest, appearing at 7:00 AM as the
leading guest dozens of times over several years. He was their primary source for healthcare
topics. In October of 2008, Fox Business made Greer a written offer of employment as a
contributor, which he declined (Ex. A).
        14.     Greer also became an unpaid contracted freelance writer for The Wall Street
Journal (“WSJ”), which is owned by the News Corp and Dow Jones defendants (Ex. B). Several
of his opinion pieces and letters led to major changes at the center for Medicare and Medicaid
services or CMS.2
        15.     Having been mostly out of the national television media for a decade due to the
blacklisting alleged in this complaint, Dr. Greer became in March of 2020 the leading voice in
the New York radio market on topics related to the Wuhan virus pandemic. His interviews with
Joe Piscopo on station AM 970 (Ex. C) were the first of their kind to predict important events


2
 “CMMI Director Leaves After Healthcare Channel Investigates” The Healthcare Channel. September 29, 2013.
https://thehcc.tv/2019/10/01/cmmi-director-leaves-after-healthcare-channel-investigates/



                                                  -4-
                                               COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 5 of 56




and received high praise from listeners. This led to a competing New York radio station, WABC
(770 AM), recruiting him to be a guest on their radio shows as well (Ex. D).
          16.      Rudy Giuliani, the former U.S. Attorney, former New York City, and current
personal lawyer to President Trump, also invited Dr. Greer’s to be interviewed in his 77 WABC
radio show and then invited him to be a guest on his video podcast as well.

                                             Tucker Carlson

          17.      Tucker Swanson McNear Carlson (also referred to as “The Serial Plagiarist” by
Plaintiff) was born in San Diego, California on May 16, 1969 (age 51). He is the show-runner
and host for his television show on Fox News called Tucker Carlson Tonight. He is a U.S. citizen
with several homes.
          18.      He primarily lives with his wife and children in Washington, DC, to the best of
Plaintiff’s knowledge. His current address is actually unknown because he has moved,
presumably, to avoid rioters who were visiting his house. Carlson placed his new residence in a
shell company trust and the address is not made public. Until 2018, Carlson lived in Northwest
Washington, D.C., which, coincidentally, was adjacent to Greer’s sister’s house.
          19.      Mr. Carlson works from the nearby Washington, DC studios of Fox News.
          20.      Carlson attended Trinity College in Connecticut, not Yale or any other Ivy
League school. However, ever since college, Carlson’s TV persona has been one of the messy-
haired, bow-tie-wearing, Skull and Bones Yaley conservative, like William Buckley, despite
coming from a working-class family in California and not having attended an Ivy League school.
          21.      Until 2016, Tucker Carlson was struggling in the national cable TV genre, having
been fired by CNN and then MSNBC. Network bosses at both outlets cited not only low TV
ratings but also a personal dislike for Carlson.3
          22.      Liberal guests on Carlson’s show would often get the best of him. Notably, in
2004 on his CNN show called Crossfire, Jon Stewart “dressed down” Carlson and ended the



3
    https://web.archive.org/web/20121025110901/http:/www.foxnews.com/story/0,2933,336470,00.html



                                                    -5-
                                                 COMPLAINT
        Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 6 of 56




interview by calling him a “dick”. The show was cancelled soon thereafter. In 2005, Carlson was
hired by MSNBC to run an evening show called Tucker. It too was cancelled in 2008 for low
ratings.
           23.   Jonathan Klein, the head of CNN in 2004 when Carlson was fired, commented
about Carlson leaving, "I guess I come down more firmly in the Jon Stewart camp",4 referring to
the infamous time that Stewart called Carlson a dick.
           24.   In 2009, Fox News hired Carlson as a contributor and his career languished for
seven years. Then, in November of 2016, right after President Trump stunned the world and won
the election with support from the populist movement, Fox gave him the 8:00 PM slot for Tucker
Carlson Tonight. The scandalous firing of Bill O’Reilly had opened up the time slot.
           25.   Tucker Carlson is a chameleon of sorts. His on-air political views depend on
whichever national sentiment he feels might generate TV ratings. For example, he started his TV
career as a far-right spokesperson of the NRA until too many school children were shot to death.
When it became unpopular to carry water for the NRA, he pivoted. After it became clear in 2016
that populism was a powerful uprising and the source for TV ratings, he successfully became one
himself on TV. If President Trump were to lose the election in 2020, Greer believes Carlson
would likely jump ship and move to the left, claiming he never really supported Trump.5
           26.   At age 51, Carlson seems to be under significant stress. On November 7, 2018,
fifteen or so protestors invaded Carlson’s personal space by chanting outside of his home in
Northwest Washington, D.C.6 His wife was at home and he discussed it on his show. He then
sold that house and moved. Now, with the current rioting near him in D.C., he seems to have
moved his personal residence again.
           27.   On his show, Dr. Greer noticed on more than one occasion Mr. Carlson becoming
short of breath as he read the teleprompter. Greer believes that he is a cigarette smoker.
           28.   Perhaps from the stress, Tucker Carlson is now repeating his past self-destructive


4
  https://web.archive.org/web/20070509183431/http:/www.cbc.ca/arts/story/2005/01/05/tucker050105.html
5
  His June 25 show seemed to be throwing in the towel on Trump
6
  https://archive.thinkprogress.org/i-was-at-the-protest-outside-tucker-carlsons-house-heres-what-actually-happened-
665c2dc0cb67/



                                                     -6-
                                                  COMPLAINT
        Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 7 of 56




behavior from his days at CNN and MSNBC where he was fired. His Fox show is the subject of
frequent boycotts and advertisers have left.
         29.      In June of 2020, Carlson’s long monologues critical of President Trump drew the
ire of many of his fans. He apologized to viewers for being too distressing.
         30.      On July 13, 2020, Carlson announced on his show that senior writer Blake Neff
“resigned” after CNN uncovered online racist and misogynistic rants.7 Carlson then claimed to
be going off the air for a “planned vacation”. Greer believes that Carlson has been forced to take
time away from his show, yet again, by Fox management.
         31.      Carlson’s personal and professional lives are plagued with serial crisis, often
caused by self-destructive behavior.

                                              Fox Corporation

         32.      The crown jewel of the Murdoch media empire, Fox Corporation is the newly
created American company that is the spin-off product of the merger between Disney and 21st
Century Fox. It is publicly traded under the ticker symbols of FOXA and FOX, worth
approximately $15 Billion in market capital. Its headquarters is located at 1211 Avenue of the
Americas, New York, New York 10036.
         33.      In addition to New York, Fox has numerus studios and offices in California. Fox
sells its product to all 50 states.
         34.      Fox Corporation is the parent company of the other defendants, Fox News Media,
Fox News Network LLC, and Fox Business Network. Lachlan Murdoch is the CEO and Suzanne
Scott is the CEO of Fox News media. Collectively, they will be referred to as (“Fox-related

7
  According to CNN, “Just this week, the writer, Blake Neff, responded to a thread started by another user in 2018
with the subject line, "Would u let a JET BLACK congo n****er do lasik eye surgery on u for 50% off?" Neff
wrote, "I wouldn't get LASIK from an Asian for free, so no." (The subject line was not censored on the forum.) On
June 5, Neff wrote, "Black doods staying inside playing Call of Duty is probably one of the biggest factors keeping
crime down." On June 24, Neff commented, "Honestly given how tired black people always claim to be, maybe the
real crisis is their lack of sleep." On June 26, Neff wrote that the only people who care about changing the name of
the NFL's Washington Redskins are "white libs and their university-'educated' pets." And over the course of five
years, Neff has maintained a lengthy thread in which he has derided a woman and posted information about her
dating life that has invited other users to mock her and invade her privacy. There has at times also been overlap
between some material he posted or saw on the forum and Carlson's show.”



                                                      -7-
                                                   COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 8 of 56




defendants”).
       35.      Fox Corporation is a struggling company facing many business challenges, such
as “cord cutting” and shrinking viewership. In general, television is a dying medium as
advertisers use the Internet to target customers.
        36.    Compounding the problems for Fox have been a series of high-profile lawsuits by

women who alleged systemic sexual harassment at the network. A large-screen Hollywood

movie was made in 2019 about the saga called Bombshell. Suzanne Scott was promoted

presumably to clean up the mess.

       37.      However, the culture at Fox seems not to have improved much despite those

costly and embarrassing lawsuits. On July 1, 2020, it was announced that on-air anchor Ed Henry

was allegedly fired for a long history of what seems to have been a “sex addiction” Also, Star

Sean Hannity is rumored to be dating fellow Fox employee and morning show host Ainsley

Earhardt. Greer has heard rumor of other sexual scandals related to top Fox talent as well.

       38.      With the death of Roger Ailes, the man who created Fox News, and the sale of the

parent company to Disney, the new CEO, Lachlan Murdoch, seems to be taking the conservative

news company in a more liberal direction. This too is alienating the loyal viewers.

       39.      Even President Trump despises Fox News now. On July 13, 2020, he tweeted:

                       “So hard to watch @FoxNews anymore. They are working
                       so hard against the people (viewers) that got them there.
                       Their contributors are a disaster, and all over the place. The
                       Radical Left has scared Fox into submission, just like they
                       have so many others. Sad, but we will WIN!”

                                       Fox News Media

       40.      Fox News Media is the division of Fox Corporation that oversees the Fox News
Network LLC, and Fox Business Network. It too is located at 1211 Avenue of the Americas,
New York, New York 10036. Defendant Suzanne Scott is the CEO.




                                               -8-
                                            COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 9 of 56




        41.     In addition to New York, Fox News media has numerus studios and offices in
California. Fox sells its product to all 50 states.

                                    Fox News Network LLC

        42.     The Fox News Network LLC is the division of Fox Corporation that runs the
cable TV channel known as Fox News. It too is located at 1211 Avenue of the Americas, New
York, New York 10036.
        43.     In addition to New York, Fox News Network LLC has numerus studios and
offices in California. Fox sells its product to all 50 states.
        44.     Defendant Suzanne Scott is the CEO.
        45.     It is unclear why this separate LLC exists. It seems to be a legal mechanism to
shield the parent company from large lawsuits that could bankrupt it, such as this one.


                                     Fox Business Network

        46.     The Fox Business Network is a brand that falls under the umbrella of Fox News
Media and Fox Corporation. Defendant Brian Jones was the senior executive until December of
2019. Defendant Suzanne Scott is the CEO overseeing this brand now.
        47.     Fox Business Network does not seem to be an LLC like Fox News Network LLC.

                                        Lachlan Murdoch

        48.     Lachlan Murdoch (DOB 09/08/1971, age 48) is the CEO of News Corporation
and oversees all of the defendants. He is the son of Rupert Murdoch, the founder of the Fox
media empire as well as many other newspapers globally. Mr. Murdoch is a U.S. citizen and
works from the offices at 1211 Avenue of the Americas, New York, New York 10036.
        49.     He owns a large estate at 2800 W. Buttermilk Rd., Aspen, CO, 81611-2538. His
New York address is unknown to Plaintiff at this time.
        50.     Records show that he has owns properties in California located at 13160 Boca De




                                                 -9-
                                              COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 10 of 56




Canon Lane, Los Angeles, CA 90049.

                                               Suzanne Scott

          51.    Suzanne Scott (DOB 11/02/65, age 54) is the CEO of Fox News Media. She is a
U.S. citizen and works from the offices at 1211 Avenue of the Americas, New York, New York
10036.
          52.    Her personal residence is at 24 Homewood Dr. Morristown, NJ, 07960-7907. She
has also lived in Los Angeles.
          53.    Scott was promoted to run Fox news after the numerous high-profile sexual
scandals that led to the firing of Bill O’Reilly and others. However, under her watch, the
scandals have continued. On July 1, 2020, show anchor Ed Henry was fired for sexual scandal.
On July 13, 2020, it was announced that Tucker Carlson was in yet another scandal. Mentioned
above in the Carlson section, his senior writer was ousted after CNN uncovered racist online
rants.8
          54.    Under the leadership of Scott, scandals have gone unabated, ratings have
dwindled, cord-cutting has accelerated, and efforts to modernize with online streaming content
have been a dismal failure.

                                                 Justin Wells

          55.    Justin Wells (DOB 02/25/1983, age 37) is the senior producer for Tucker Carlson.
He is a U.S. citizen living at 117 Edgecombe Ave. Apt 2, New York, NY, 10030.
          56.    He owns an additional property at 46 Pinecrest Dr. West Shokan, NY 12494-5327
with his partner Ryan Nicholas Dreyer.




8
 According to CNN “In a memo sent to employees Saturday afternoon, after this story was first published, Fox
News CEO Suzanne Scott and President Jay Wallace condemned "horrific racist, misogynistic and homophobic
behavior." "Neff's abhorrent conduct on this forum was never divulged to the show or the network until Friday, at
which point we swiftly accepted his resignation," Scott and Wallace wrote. "Make no mistake, actions such as his
cannot and will not be tolerated at any time in any part of our work force."”




                                                     - 10 -
                                                  COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 11 of 56




                                           Blake Neff

       57.     Blake Neff (DOB August, 1990, age 29, to the best of Plaintiff’s knowledge) was
the senior writer for Tucker Carlson until being fired on July 13, 2020.
       58.     He is a U.S. citizen living at 1505 28th St S Apt 8 Arlington, VA, 22206, to the
best of Plaintiff’s knowledge.
       59.     As mentioned above in the Carlson and Scott sections, Mr. Neff was fired after
CNN uncovered online posts he made with racists and misogynistic comments.
       60.     According to CNN, “In a recent article in the Dartmouth Alumni Magazine, Neff
said, "Anything [Carlson is] reading off the teleprompter, the first draft was written by me."”

                                      Charles Gasparino

       61.     Charles (“Charlie”) Gasparino (DOB 01/28/1962, age 58) is a reporter for the Fox
Business Network. He is a U.S. citizen and works from the offices at 1211 Avenue of the
Americas, New York, New York 10036.
       62.     His personal residence is at 530 E. 20th St. Apt 8A, New York, NY, 10009-1324.
       63.     Gasparino is a loose cannon with a temper, frequently engaging in feuds either on
the air or via email, as will be detailed below. He has used crude references to bestiality and
other profanity in corporate emails. Not surprisingly, he is still employed by the Fox-related
defendants.
                                          Brian Jones

       64.     Brian Jones (DOB 7/22/1960, age 60) is the former head of the Fox Business
Network until being fired in late 2019. He is a U.S. citizen and had worked from the offices at
1211 Avenue of the Americas, New York, New York.
       65.     His personal residence is at 43 W. 119 St. New York, NY 10026. The property is
highly leveraged.
       66.     Mr. Jones was a congressional staffer and campaign manager for President Bush,
which led him to meet Roger Ailes, the eventual founder of Fox News. Jones was the only



                                               - 11 -
                                            COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 12 of 56




African American senior executive in the company at the time, to Greer’s knowledge.
           67.      Mr. Jones does not seem to be currently employed by a large media company.

                                               News Corporation

           68.      Part of the Murdoch media empire, News Corporation is a publicly traded
company with the ticker (NWSA), among others. It is worth approximately $7 Billion in market
capital. The CEO is Robert Thomson. It too is located at 1211 Avenue of the Americas, New
York, New York 10036.
           69.      In addition to New York, News Corp has offices in California. It sells its product
to all 50 states.
           70.      The company is primarily an old-fashioned print content creator, with assets, such
as The Wall Street Journal and HarperCollins. As such, it is part of a dying industry with
shrinking revenue. The company has made several series of layoffs. It was spun out of the larger
Fox company due to these problems.

                                                       Dow Jones

           71.      Dow Jones is a brand and asset under the News Corp parent company. It operates
The Wall Street Journal, inter alia.
           72.      The WSJ is another failing operation with a rapidly shrinking subscriber base.

                                                      Gerard Baker

           73.      Gerard Baker (DOB 01/24/1962, age 58) is the, “former Editor-in-Chief of Dow
Jones and The Wall Street Journal. He served as Editor-in-Chief between 2013 and 2018, and
was Deputy Editor-in-Chief between 2009 and 2013. Previously, he was U.S. editor and an
assistant editor of the Times of London.”9 He still works for News Corp in some capacity.
           74.      Mr. Baker is a British citizen. It is unknown whether he is also a U.S. citizen. He
lives in the United States at 504 E. 87th St. New York, NY, 10128.


9
    Per the bio on the Wall Street Journal website.



                                                          - 12 -
                                                       COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 13 of 56




                                       Jennifer Strasburg
           75.    Jennifer “Jenny” Strasburg (DOB 6/11/1970, age 50) is a reporter for The Wall

Street Journal.

           76.    She is a U.S. citizen and her last known address was 3 Greenview Way,

Montclair, NJ, 07943-253, However, she seems to have been relocated by her employer and is

now living in London, England, UK now. She has lived in San Francisco too.

                                         GMSC Security

           77.    GMSC Security, also known as Guard Management Services Corp., seems to
have made an effort to shield its true corporate identity. However, there is evidence that it is a
New York LLC with an office listed at Eleven Penn Plaza, Suite 110, New York, New York
10001.
           78.    A person named Michael Doherty seems to be the owner.

                                        Rudolph Giuliani

           79.    “Rudy” Rudolph William Louis Giuliani (DOB 5/28/1944, age 76) is a U.S.
citizen.
           80.    He is living at 45 E 66th Street, 10th Floor, New York, NY 10065, among other
properties.
           81.    Giuliani is the former U.S. Attorney for the Southern District of New York,
former mayor of New York City, failed senate and presidential candidate, and current lawyer for
President Trump.
           82.    Giuliani has numerous media platforms from which he is expressing his opinions
daily.
           83.    Mr. Giuliani has been mocked in the national media, such as Saturday Night Live,
for his erratic behavior on Fox News television.
           84.    His counsel to President Trump has been called into question as well. The




                                                - 13 -
                                             COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 14 of 56




Ukraine scandal that led to highly partisan impeachment of President Trump’s seems to have
originated with Mr. Giuliani.


                           JURISDICTION AND VENUE

       85.     The Plaintiff's complaint contains federal claims arising under diversity pursuant
to 28 U.S.C. §1332(a)(1). This matter in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs, and is between citizens of different states.
       86.     This Court also has subject matter jurisdiction over this case pursuant to 28
U.S.C. §§ 1331 and 1338(a) and 17 U.S.C. §§ 101, et seq., because it arises as a result of
allegations of violations of the U.S. Copyright Act. The U.S. District Court has exclusive
jurisdiction over claims of copyright infringement pursuant to 28 U.S.C. § 1338(a).
       87.     Plaintiff’s state law claims against Defendants arise from the same common
nucleus of operative facts and are of such character that the claims are so related to claims in the
action within such original jurisdiction of the Court that Plaintiff’s state law claims form part of
the same case or controversy. Thus, this Court has supplemental jurisdiction over Plaintiff’s state
law claims pursuant to 28 U.S.C. § 1367.
       88.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all but
two Defendants reside in the district of the Southern District of New York, and all Defendants
but one are residents of the State of New York.




                                               - 14 -
                                            COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 15 of 56




                                               FACTS

                             Dr. Greer’s career path into media

           89.     The Plaintiff, Steven E. Greer, MD, has unique experience in multiple fields that
has made him a sought-after expert for media interviews. In 1991, he obtained is undergraduate
finance degree. Then, after medical school, he started his career in surgery. Then, he became a
Wall Street “sell-side” analyst at two prestigious banks in the year 2000 (First hired by
Donaldson Lufkin & Jenrette, Credit Suisse then acquired his firm). He then went to the “buy-
side” at a respected hedge fund. In 2005, he became the portfolio manager for Merrill Lynch’s
internal hedge fund where he managed the $250 Million-in-assets healthcare book as part of the
$10 Billion overall fund.
           90.     In 2004, Dr. Greer made his first cable TV news appearance on CNBC and was
interviewed by Jim Cramer.10 He made subsequent appearances on Cramer’s show.
           91.     As previously detailed, Greer then ventured into the media industry by creating
the first of its kind Internet video channel called The Healthcare Channel.
           92.     As previously detailed, in 2008, Greer partnered The Healthcare Channel with
Thomson Reuters to create interviews with industry experts for a fee. In 2010, he partnered with
the University of Miami’s medical system to create similar content. Dr. Greer also met with
several major national news networks, such as ABC, for other partnership deals and was
represented by top Hollywood talent agent Ari Emanuel.

                                              Enter Fox

           93.      In 2008, Brian Jones of The Fox Business Network recruited Dr. Greer to be their
healthcare expert. He began to appear at the start of the hour, 7:00 AM, on their flagship morning
show hosted by Alexis Glick, produced by Brian Donlon. After numerous appearances, Fox
Business made Greer a written offer to work as a contributor (Ex. A). The contract offer was


10
     https://youtu.be/9G9s4JU7Xjg



                                                 - 15 -
                                              COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 16 of 56




significantly lower than Greer had requested and he rejected the offer.
          94.     After that, Greer sent an email to Brian Jones informing him that he would no
longer be available as a guest.
          95.     Producer Donlon then emailed Greer on April 29, 2009:

                          “Dr. Greer:

                          My staff passed on this note to me this morning. I certainly
                          understand conflicts -- schedule and otherwise that prevent
                          people from appearing -- I just wanted to make sure it was
                          nothing something on our end that forced you to make this
                          decision. We always enjoyed having you as a guest and I
                          believe our audience found your information thoughtful
                          and insightful.

                          Regards,
                          Brian Donlon
                          ________________________

                          Brian Donlon
                          Executive Producer
                          Fox Business Morning & Money for Breakfast
                          212.601.7995” (Emphasis added)


          96.     As time passed, Brian Jones invited Dr. Greer back on the network and he
continued again to serve as a guest, without pay, until March of 2013.
          97.     Greer has been interviewed by many of the staff at Fox Business. Charles Payne
and David Asman were two of the network staff who found Dr. Greer’s commentary
newsworthy. Producer “Jake” Novak was a fan of Greer’s and the two worked on many stories
together.
          98.     Charlie Gasparino of Fox Business particularly found Dr. Greer’s Wall Street
experience valuable, interviewing him and also using his news tips. In 2011, for example, Dr.
Greer broke the important story about “expert networks” and their role in the insider trading
prosecutions that were underway by the U.S. Attorney for the Southern District of New York.11


11
     https://youtu.be/oPquTlXQhLA



                                                 - 16 -
                                              COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 17 of 56




         99.      Also, in 2011, Fox News, with a much larger audience than Fox Business, began
to use Greer as an expert for interviews. He appeared on the top-viewed O’Reilly Factor show
and millions of people saw the segment.12

                                             Enter News Corp

         100.     In 2012, Dr. Greer published several Op-Eds and letters in the Wall Street
Journal13 (“WSJ”) and became a contracted freelance contributor. Greer’s work eventually led to
the ouster of a senior official at The Centers for Medicare and Medicaid Services.14 The WSJ is a
newspaper owned by Dow Jones, which is a division of the News Corporation.
         101.     In December of 2012, Dr. Greer approached the head of News Corp’s Dow Jones
division, Lex Fenwick, about creating a video website as part of the WSJ that would be an
extension of his Healthcare Channel. It would have legally provided healthcare experts to
viewers and avoid the insider-trading flaw of the “expert network” business model.
         102.     Mr. Fenwick had been the CEO of Bloomberg providing computer terminals to
investors and knew Dr. Greer from his Merrill Lynch days. On February 19, 2013, the two met
over lunch at a Japanese restaurant near News Corp and Mr. Fenwick liked the idea.
         103.     However, unbeknownst to either men, Mr. Fenwick was on his way out, soon to
be replaced by Gerard Baker. Mr. Baker had run some tabloid newspapers in London for Rupert
Murdoch.
         104.     Greer’s idea for a healthcare website under the WSJ brand never materialized
after Mr. Fenwick departed. However, Greer soon noticed that the WSJ had pursued the idea on
their own, without credit or payment to Greer. Dr. Greer hired a law firm and sent a legal
warning letter on April 17, 2014 (Ex. G), but he lacked the resources at the time to pursue actual
litigation.




12
   https://youtu.be/J0di06ZeTdU
13
   https://thehcc.tv/2012/10/22/wall-street-journal-articles/
14
   https://thehcc.tv/2019/10/01/cmmi-director-leaves-after-healthcare-channel-investigates/



                                                      - 17 -
                                                   COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 18 of 56




                                    The Jenny Strasburg ordeal

        105.     Meanwhile, Dr. Greer had also begun helping a News Corporation employee,
Jenny Strasburg, who is still a reporter for the WSJ. Starting in late 2010 and going through to
2013, Greer was the source of tips crucial to a series of front-page WSJ stories by Strasburg15,16.
The articles were about “expert networks” that matched up hedge fund investors with medical
doctors conducting stock-moving clinical trials (i.e. the same topic that Charlie Gasparino used
for stories). At the time, this secretive industry was not well known to people outside of the
hedge fund community.
        106.     Dr. Greer met with Strasburg for coffee in Tribeca sometime in the Fall of 2010.
Greer had been a coworker of Chip Skowron, the hedge fund investor arrested for insider
trading, and also knew the “expert network” industry well. Strasburg had never heard of expert
networks before. In fact, at first, she was skeptical that Greer was really giving her reliable
information.
        107.     While Dr. Greer did not expect to be quoted or credited in the first news article by
Strasburg, he began to wonder, after several articles made the front page of the WSJ without
mentioning him, whether or not she was unethically concealing from her editor the true nature of
her sources. Given Greer’s legal emails and letters sent to Strasburg’s bosses related to their theft
of his healthcare blog idea, it seemed logical and likely that she would use Greer’s help while not
crediting him.
        108.     Greer spoke with Strasburg’s editor and confirmed that Strasburg had never
informed him of Greer’s contributions.
        109.     After that, the cordial cooperative relationship between Greer and Strasburg
changed. Greer believes that Strasburg was reprimanded by her bosses and was not on the front
page of the WSJ again for quite some time.

15
   Example #1 of several front-page WSJ articles by Strasburg made possible only because of Greer’s tips: “Insider
case Alleges Doctor’s Tips” By Jenny Strasburg and Jean Eaglesham. The WSJ. November 2, 2010.
16
   A second example: “Hedge Funds Seek Clarity on 'Expert Networks'” by Steve Eder and Alicia Mundy. The WSJ.
February 1, 2011.



                                                    - 18 -
                                                 COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 19 of 56




           110.    On April 11, 2012, Greer called Strasburg at work to ask whether she had been
responsible for smearing Greer’s name with other journalists he had worked well with, such as
Alicia Mundy. Strasburg failed to deny the accusation.
           111.    At no point during the call did Greer threaten her, or even raise his voice (The
audio of the call is recorded but no transcript has been made at this time). In fact, Greer
continued throughout the rest of the year on his business negotiations with Gerard Baker and
Dow Jones. They were working on creating a legal version of the “expert networks” in the form
of a WSJ Internet site.
           112.    On March 26, 2013, Greer was invited by Jones to be a guest on Fox Business. He
was driven by a Fox-paid car service to the headquarters at 1211 Avenue of the Americas.
However, the security desk in the lobby, staffed by the GMSC defendant, would not let Greer
pass. The employees were clearly reading some sort of warning message on their computer
screen that cautioned against allowing Greer through. Only after Greer called Brian Jones did
they clear him and the Fox Business segment was filmed.17
           113.    Being humiliated in public, no explanation was given for the security desk
embarrassment. Dr. Greer assumed that the News Corporation people might have been behind it
all. Brian Jones later confirmed that.
           114.    The next day, on March 27, 2013, Greer called a man named Tom O’Shea (sp?)
working as a security expert for the Fox companies. He explained what had happened the day
before and asked him to investigate. Mr. O’Shea said that he would, but no one ever got back
with Greer with any explanation for the embarrassing incident (Audio records of the call exist).
           115.    At no time did any News Corp or Fox employee ever communicate to Greer that
he had done anything wrong or was not allowed into the building. Consistent with classic
blacklisting, Dr. Greer, the victim of the conspiracy, was in the dark.
           116.    In the months after the incident, Brian Jones would continue to accept calls from
Greer and act as if there were no problems. However, Greer was not being invited to do any



17
     https://youtu.be/JigJBHN724A



                                                  - 19 -
                                               COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 20 of 56




further Fox Business segments despite having newsworthy story ideas. He asked Brian Jones
point blank whether he had been blacklisted and Jones assured Greer that he had not been.

                       The Gasparino admission to blacklisting

       117.    The Charlie Gasparino interview of Greer on Fox Business in 2011, described
above, was the culmination of months of Greer providing story ideas and tips to Gasparino.
Listed below are some of the emails from Gasparino to Greer showing his gratitude for Greer’s
help. For examples, (typos from the original texts are preserved):

                      December 20, 2010: “Thanks ill touch base w u later and
                      promise not to scream Doing a hit in 10 mins”

                      December 20, 2010: “Thanks steve will be making calls”

                      December 23, 2010: “Sounds good to me Im out till jan 3
                      but lets do this then when people are watching”

                      January 5, 2011: “I remember u called it”

                      Janaury 7, 2011: “This is great let's talk monday morn I'm
                      in scottsdale on a biz trip today”

                      January 25, 2011: “Ok made the formal request lets see
                      what they say”

                      January 25, 2011: “Brian jones says it ok so ill run by my
                      direct person and we shld be in biz Lets shoot for next
                      week; im out of town after today poss back fri but next tues
                      or weds depending on news shld work”

                      February 5, 2011: “I'm in dallas at sb my direct boss has no
                      problem w u coming on w me I've ccd my producer sital so
                      we can get ball moving I ur still into it next week Sital
                      stevens number is at bottom of email I want to discuss
                      expert networks the rise of them and misuses w steven
                      since he knows a lot abt that so call him monday and flesh
                      out and discuss a time w 1pm show”

                      February 24, 2011: “Thanks When r u free for tv?”

                      April 14, 2011: “Sital will call u in a few to narrow the



                                              - 20 -
                                           COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 21 of 56




                         interview --wanna get a feel for the bigger invest into
                         experts how the spec is that another hoe will soon drop --
                         how pervasive insider trading is Does that work??”

                         April 15, 2011: “Thanks so much Steven! Sital”

                         May 5, 2011: “I just proposed getting u on to discuss w
                         larry mcdonald and unpack this”

                         August 3, 2011: “How well did u know this guy
                         Skowron… U got a few mins later today for a de brief?”

         118.    As the subsequent years went by, Dr. Greer focused on his clinical medicine
business and less on The Healthcare Channel. He kept members of the media, such as Gasparino,
on his blast email lists.
         119.    Before and after the 2013 lobby incident detailed above, when security held up
Greer before taping a Fox Business segment, Charlie Gasparino continued to read Dr. Greer’s
emails with news tips and turn them into stories on the air. However, he never credited Greer as
being his source and never invited him to be interviewed on-air in their studios.18
         120.    In 2016, while on a West Coast trip, Greer randomly encountered Gasparino in
Beverly Hills at Spago restaurant and the two were cordial. In October of 2018, the two again
randomly ran into one another. This time, it was at a New York eatery, and they were cordial
again.
         121.    In March of 2019, when Dr. Greer was getting ready to publish a book and
wanted some testimonials for the inside cover, he asked Charles Payne and Charlie Gasparino.
They both made evasive excuses (detailed more later) for why they could not assist Greer. This
is circumstantial evidence of the blacklisting, Greer believes.
         122.    On July 13, 2019, Greer was in possession of knowledge relating to convicted
pedophile Jeffrey Epstein that no other person in the media was reporting. The national media
was lazily regurgitating the unsubstantiated description of Epstein as being a wealthy “hedge


18
  For example, in August of 2011, Greer knew about a secret fundraising dinner in Manhattan being hosted by
President Obama and informed Brian Jones and Charlie Gasparino. Mr. Gasparino promptly took a film crew to the
location for a live segment. Greer was never credited.



                                                   - 21 -
                                                COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 22 of 56




fund manager” However, Greer knew that no one in the hedge fund industry had heard of
Epstein and this false job description was a ruse, much like Bernie Madoff. He gave the tip to
Gasparino via email.
           123.     Instead of Gasparino admitting that had been wrong on Epstein in his reporting,
he replied essentially that he already knew what Greer had given him in the tip. He claimed to
have previously reported in an obscure blog the fact that Epstein was in fact being paid by
billionaire Les Wexner.
           124.     Greer then replied with a scathing reality check, essentially calling Gasparino a
liar. He detailed how Gasparino had evaded scrutiny of his bogus reporting.
           125.     To emphasize the point, Greer watched Gasparino segments on Fox Business for
about a week and easily found cases of Gasparino revising history or making up sources.19,20
           126.     As part of the July 13th email exchange, Gasparino made his first of several
threats to sue Greer (typos from the original texts are preserved):

                            Gasparino: “LSuing rich people who say stuff that
                            demonstrably false is fun” — my lawyer He says you can
                            quote him on that”j

                            Greer: “Please, I am begging you, sue me”

                            Gasparino: “Ok dummy you got it Make sure you can
                            prove that blonde (a marketing professional) is a bimbo
                            because she will sue you as well And thanks for confirming
                            the CNBC producer was there as were others This is gonna
                            be easy” (Gasparino was referring to the October 2018
                            encounter between the two)

                            Gasparino: “I am So will he alleged bimbo But please
                            keep sending me scoop on Epstein I already know Cg”

           127.     One day later on July 14, 2019, Gasparino was still apparently obsessed with
Greer and revived the spat. He initiated another email exchange with Greer:



19
     https://greerjournal.com/sources-say-charlie-gasparino-doubles-down-on-the-wild-guessing-about-cbs-viacom/
20
     https://greerjournal.com/sources-say-charlie-gasparino-the-fortune-teller-on-t-mobile-merger/



                                                      - 22 -
                                                   COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 23 of 56




                      Gasparino: “I’d invite you to the Fox News offices to
                      discuss if you could get in” (emphasis added)

       128.   He was implying that Greer was banned from the building. This was the first
insinuation by Gasparino that Fox was blacklisting Greer.
       129.   Greer then replied immediately:

                      “So, you are admitting that Fox News has defamed me
                      with a blacklisting security policy, and is thwarting my
                      ability to promote a book, which is millions in damages.
                      Thank you” (emphasis added)

       130.   The two men did not correspond over the next 11-months.
       131.   Then, on June 6th, 2020, Greer received reports from readers of his
GreerJournal.com (formerly called BatteryPark.TV) that Gasparino was insinuating President
Trump had committed a crime in manipulating economic data. The 2.5 Million jobs added in
May shocked the media and the markets leading some commentators on TV, such as Gasparino,
to maliciously suggest that Trump fudged the numbers. Greer emailed Gasparino stating:

                      Greer: “People watched you yesterday and were so
                      appalled by your conspiracy theory that Trump fudged the
                      labor numbers that they told me about it. They had no idea
                      that I knew you.

                      So, you have now pivoted to NeverTrump in order to
                      pander to the Paul Ryan faction within Fox. Funny.

                      I do give you credit for surviving this long. You are a true
                      embarrassment to journalism and yet you have managed to
                      stay on the air.”

       Gasparino replied promptly on June 6th with the following (typos from original texts
preserved):

                      Gasparino: “I never reported on that but tell me what’s
                      the weather like in Russia? Now I’m sending his email to
                      the FBI

                      Every harassing email you send me goes to my lawyer and
                      the fbi and yes i will sue you for defamation,
                      Comrade” (emphasis added)


                                             - 23 -
                                          COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 24 of 56




                            Greer: “I demand that you have these likely fictional
                            lawyers contact me, and I am forwarding this to real FBI to
                            make sure they know you are using their name. The last
                            time you threatened me I demanded they contact me and
                            you never did. Speaking of defamation, what does the
                            Russia comment you made mean?”

                            Greer: “The fact that you think the real FBI (not some ex-
                            FBI who is a Fox contributor) would lift a finger to protect
                            a nobody working on a small cable channel few people
                            watch is mind boggling. This goes to my point about your
                            delusions of grandeur. It is like you are a small boy
                            dreaming up things from a comic book.”

                            Gasparino: “I’m going to sue you for slander and report
                            you to the fbi which i have been covering for years dummy
                            Enjoy golf !”

                            Gasparino: “Btw why are you banned from the fox
                            building? Who got you banned? Wasn’t me. Did you
                            stalk someone else? That’s why the fbi is
                            involved” (emphasis added)

           132.    For the second time within 12-months, Gasparino memorialized via email the fact
that Greer had been banned from the Fox building and blacklisted by insinuating Greer had been
sent to Siberia, Russia. More concerning, Gasparino claimed that valuable FBI resources had
been diverted from real crimes to deal with the frivolous complaints about Greer lodged by
entitled media elites at Fox. If true, that is a serious crime as well as defamation per se that
contributed to the blacklisting.

                                Fox’s sabotage of Greer’s new books

           133.    In March of 2019, Greer published his book of essays called Rules to Stop
Radicals.21 It was an important book that correctly predicted the eventual riots in the streets and
the ongoing Second Civil War that are happening now. It has received positive reviews from
conservatives in politics, academia, and media.



21
     Steven E. Greer, “Rules to Stop Radicals” Amazon.com. 2019.



                                                     - 24 -
                                                  COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 25 of 56




           134.    In September of 2019, Dr. Greer published his book The Medical Advocate.22
Among other things, it predicted the poor healthcare that was soon thereafter delivered in New
York, which led to the inordinately high death rates in certain hospitals and the massacre of
thousands in nursing homes. The book idea and content are unique. It has received rave reviews
from the best doctors in the world. It impacts the lives of all Americans. Therefore, it has “best-
seller” potential if it could be properly marketed in the mainstream media.
           135.    Dr. Greer and his books are the type of media story that Fox News or One
America News would normally have on their shows. Of note, HarperCollins is a major publisher
and is owned by News Corp.
           136.    On May 29, 2019, Greer spoke to Brian Jones on the phone to inquire whether
Jones had received the book Rules to Stop Radicals that was mailed to him at the Fox building.
Jones denied any knowledge of a book. Greer then called the building mail room security and
learned that packages are not delivered to on-air talent unless they approve the shipment. Greer
then notified Charles Payne, Brian Jones, and Charlie Gasparino that another book would be
arriving via Amazon package in a second attempt to deliver. However, again, no one at Fox
acknowledged receiving them. The books either were either never authorized to get past the mail
room or they were received by the recipients and those Fox employees lied to Greer about not
receiving them.
           137.    Also, in March, Greer emailed Fox Business’ Charles Payne and Charlie
Gasparino to see if they could provide a quote of endorsement for the book. On March 24, 2019,
Charles Payne declined via email stating, “I'll check it out...doubt I will get clearance for blurb or
endorsement but congratulations” Gasparino declined via email, stating, “I didn’t but I cant
review anyway because of some rule around here that has nothing to do w you”
           138.    That last portion of Gasparino’s comment, “has nothing to do w you”, is
circumstantial evidence of the blacklisting. Why would Gasparino feel the need to assure Greer
that he was not being blacklisted if there were no such effort actually underway?



22
     Steven E. Greer, “The Medical Advocate” Amazon.com. 2019.



                                                    - 25 -
                                                 COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 26 of 56




       139.    Charles Payne’s decline to help Greer is also evidence. Greer has been a guest on
Payne’s Fox shows many times. He and Greer are still cordial to this day. Why would Payne
refuse to do something as simple as give Greer a testimonial for his book?
       140.    Meanwhile, Greer had mailed copies of the book to Tucker Carlson in
Washington, DC. Greer’s publicist, Trevor Fitzgibbon, had also contacted Tucker Carlson via
text message and email too. Carlson knows the FitzGibbon from other stories pitched to him and
normally replies. Yet Tucker Carlson replied to none of these outreaches and Greer was not
booked as a guest on Carlson’s show.
       141.    Greer’s publicist had also directly contacted the head of One America News
(“OANN”), Charles Herring, and received no offer for an interview of Greer either. Greer also
asked via email whether Mr. Herring could help him publish his books. Of note, Mr. Herring
talks with people at Fox and knows about Greer’s past on-air relationship with Fox.
       142.    Herring knows Greer well and has a high regard for him. He has asked Greer for
favors on more than one occasion.
       143.    For example, Herring had one of his producers, Ryan Girdusky, contact Greer
asking for the strange favor of locating the personal pilot to Jeffrey Epstein. News reporters are
supposed to have those skills. On July 19, 2019, Girdusky asked:

                       Girdusky: “Would you be able to get the phone number of
                       Larry Visoski. He was Epstein’s main pilot and I believe he
                       lives in Florida but I’m not 100% sure.”

       144.    Greer promptly provided the information to Girdusky and cc’d Herring.
       145.    Herring has also been highly complementary of Greer’s work. On August 12,
2019, he emailed Greer:

                       “I give you 5,000 bonus points for calling the explosion in
                       Russia a “nuclear” related explosion. NYT’s reporting
                       today believes a small fission mobile reactor May have
                       exploded.”

       146.    On April 9, 2020, Herring emailed Greer, “Good Morning, What is the best



                                              - 26 -
                                           COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 27 of 56




email you have for Tucker. Best, Charles Herring”
           147.     His network, OANN, had gotten into a tussle with the West Wing’s White House
Correspondents’ Association over seating assignments and Mr. Herring wanted Tucker Carlson
to cover their story. Greer provided the information. Then, presumably, Herring and Carlson
communicated.
           148.     Then, presumably as a reward for Greer’s help, Herring had his Washington, DC
team arrange to interview Greer about pandemic issues. The segment was posted on OANN on
April 16, 2020.23
           149.     John Hines, the man who conducted the interview, wrote to Greer on April 20,

                             Hines: “Dr. Greer, Our interview. Thank you for your
                             help ! John Hines”

           150.     As established above, the owner and operator of OANN, Charles Herring, knows
Greer and has a high regard of him. For Herring then to have ignored Greer’s book publicist in
2019, and not have him back on OANN given Greer’s track record on the radio at predicting
important pandemic events, is highly suspect. It is circumstantial evidence of a blacklisting by
Fox that other conservative outlets have been chilled into obeying.
           151.     An appearance by a book author on a cable TV show that garners millions of
viewers, such as Carlson’s, can turn a book into a best-seller overnight. For example, former
New York Times reporter Alex Berenson self-published his book called Unreported Truths
about COVID-19 and Lockdowns. He was a guest on the Tucker Carlson show in June 10, 2020
to promote the book launch.24 The book immediately became a New York Times best-seller
despite having no traditional publisher to market the book. The book is self-published on
Amazon.com, and Amazon tried to block the book until Tucker Carlson exposed the scheme.
           152.     If the national media, such as Fox News, blacklists a new book, as they have done
with Greer’s, it destroys the commercial value. Conversely, a single appearance by an author on



23
     https://greerjournal.com/steven-e-greer-md-delivers-another-superb-tv-interview-on-covid-19/
24
     https://news.yahoo.com/alex-berenson-theres-almost-no-004726635.html



                                                       - 27 -
                                                    COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 28 of 56




a show, such as Carlson’s, can sell hundreds of thousands of copies overnight.

                             Fox’s sabotage of Greer’s radio career

        153.     In March of 2020, when the Wuhan coronavirus25 pandemic started to cause
governors to issue lockdown house-arrest orders across the country, Dr. Greer was only doing
interviews for the small webcast video show called Liquid Lunch hosted by John Tabacco. The
producer for the show, Frank Morano, had Greer on March 9, 2020 to discuss the pandemic.26
        154.     It was an important interview because Greer was the first person in the country to
urge that facemasks be worn by the general public. At the time, Anthony Fauci, the Surgeon
General, and the CDC were all flagrantly lying to the American public to prevent a run of
supplies they thought were needed by hospital workers.
        155.     Unlike Asian countries, facemasks are stigmatized in the U.S. Therefore, Greer’s
comments were bold and prescient. On July 8, 2020, producer Frank Morano acknowledged this
months later on his radio show.27

                                    Enter WABC (770 AM) radio

        156.     In April, because Greer’s performance on Liquid Lunch was received well by
viewers, it prompted Mr. Morano, who also produced the Joe Piscopo Show on New York radio
station AM 970, to invite Greer onto that show.
        157.     On radio, Greer quickly became one of the leading voices in the national media
on pandemic issues. He was a rising star. His comments were heard by the White House,
Anthony Fauci, and billionaire media company owners, such as John Catsimatidis.
        158.     Dr. Greer was the first person to correctly predict and note the most important
developments in the pandemic. For example, long before it was thinkable to even doubt Anthony
Fauci, Greer stated that Fauci’s predictive models and estimates of deaths were fraudulent. Greer


25
   “COVID-19” is not a proper scientific name for the virus. It is slang created by the W.H.O. and media. The proper
medical terms are either SARS-C0V-2, the coronavirus, or The Wuhan coronavirus
26
   https://greerjournal.com/my-appearance-on-newsmax-on-covid-19-coronavirus/
27
   https://greerjournal.com/frank-morano-of-77wabc-interviews-steven-e-greer-md-july-8-2020/



                                                     - 28 -
                                                  COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 29 of 56




was correct (Ex. D).
       159.   Joe Piscopo frequently acknowledged this on the air (Ex. D), such as:

                       April 2, 2020- “Wow. Dr. Greer, this is the most vital 20-
                       minutes we’ve done on the radio, and we’re just so
                       privileged to have you.” (emphasis added)

                       April 9, 2020- “This is the man who told us about
                       hydroxychloroquine and the Z-Pak weeks ago. Weeks ago,
                       he said...”

                       May 4, 2020, “Well, you are the man. You are the man.
                       You are so ahead of the curve. I got to tell you right now—
                       and-and I’m telling you—everything that you talked about,
                       Dr. Greer—and I keep giving you a shoutout on the
                       program, and I did-as I did today—you talked about—and
                       we played the audio, uh last week, played the audio—of
                       you just saying very casually, “oh, we have-we have some
                       drugs for this virus.” And you said Rem-Remdisivir. You
                       said-you talked about hydroxychloroquine and Z-PAK.
                       You were there…”

                       May 12, 2020- “You were the first to talk about
                       remdesivir… You know, Dr. Greer we appreciate your
                       expertise. We appreciate you being with us. Come back
                       soon. Yeah, let’s talk soon, uh, because everything
                       you’ve said comes to fruition.” (emphasis added)

                       Greer appearances on May 22, June 3, June 18 drew similar
                       comments (Ex. D).

       160.   Greer became a weekly regular on the Piscopo show. Producer Morano would
often notify Greer when listeners complimented him. On June 3, for example, he stated:

                       Morano: “You always make a splash. I’ll tell you that.”

       161.   In radio industry terms, Greer “lit up the switchboard” He was an overnight
success.
       162.   Listening to Greer’s performances were staff from nearby New York radio station
WABC (770 AM), including the owner, John Catsimatidis. The president of that station, Chad




                                              - 29 -
                                           COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 30 of 56




Lopez, reached out to Greer on May 4, 2020 to invite him to be on their morning show, Bernie &
Sid28, as well as an afternoon show hosted by former mayor Rudy Giuliani.29 Both appearances
went very well.
           163.     On May 21, 2020, David LaBrozzi, the head of programming at 77WABC, wrote
Greer:
                            LaBrozzi: “Dr. Greer, The segment was great!! Thanks for
                            making the time for us. We will definitely have you back.
                            Thanks again!” (emphasis added)

           164.     Chad Lopez called and stated that Greer could come on any of his station’s shows
whenever he had a news story to break, as opposed to waiting for an invitation. The president of
the station essentially gave Greer producing powers. Subsequently, Greer began to email the
WABC staff whenever he had a good idea for a topic to discuss. However, the recipients of the
emails never replied and Greer removed them from his email list.
           165.     Of note, the cast of the Bernie & Sid show used to be part of Don Imus’ show that
was on in the morning at Fox Business. It was eventually was cancelled. Greer suspects they
know of his relationship with Fox. That was one reason Greer was reticent to even do their show.
But Chad Lopez really pressed Greer, assuring him that it was not “shock jock” radio.

                                            Enter Rudy Giuliani

           166.     Mentioned previously, Greer came into contact with Rudy Giuliani when Rudy
approached Greer out of the blue after hearing Greer on a competing radio station. It was an
honor for Greer to have been invited. Rudy Giuliani is the former mayor of New York, former
U.S. Attorney, and current personal lawyer for President Trump.
           167.     Giuliani is an important part of American history given his role as mayor after
September 11th, 2001 terrorist attacks on New York. Also, more infamously, some historians
might credit Giuliani with starting the impeachment process of The President of the United



28
     https://greerjournal.com/wabc-radio-morning-show-interviews-steven-e-greer-md/
29
     https://greerjournal.com/rudy-giuliani-interviews-steven-e-greer-md-on-wabc-radio-may-6-2020/



                                                      - 30 -
                                                   COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 31 of 56




States by concocting an ill-advised scheme to hurt Democrat presidential candidate Joe Biden via
pressure on Ukraine officials to investigate Biden’s corruption. The plan backfired badly.
           168.     Despite his flaws in judgment recently, Greer viewed Giuliani as an honorable
man trying to do well for the country. He is still the personal lawyer for President Trump, which
makes him a relevant current player in the political game.
           169.     However, when Greer dutifully prepared to appear on Rudy’s and the Bernie &
Sid WABC shows, the producers rudely wanted to reschedule. Since they had approached Greer,
and not the other way around, and since being on their small shows would do little good for
Greer, he replied to Chad Lopez and Dave LaBrozzi that he would cancel completely. Greer also
stated that the morning “shock jock” radio genre was not something with which he wanted his
respectable name to be associated.
           170.     Surprisingly, WABC (770 AM) did not take “no” for an answer. They reassured
Greer that their morning show was not “shock jock” Greer then eventually appeared as a guest
on the shows, as detailed above.
           171.     It was learned later that the owner of the station, John Catsimatidis, was the one
who had instructed his staff to recruit Greer after hearing and liking his discussions on the Joe
Piscopo show.
           172.     After Greer appeared on Giuliani’s radio show, he then invited Greer to be a guest
on his hour-long self-produced podcast.30 It is a professionally filmed and edited multi-media
platform. Former guests include actor Academy Award winner John Voight, White House Chief
of Staff Mark Meadows, and many other “A-listers” in politics and media.
           173.     Greer’s appearance on this podcast show also went well, like his radio interview
with Giuliani. Some quotes from Rudy during the podcast segment were (Ex. K):

                            Giuliani: “Today, we are very very honored to have Dr.
                            Steven Greer…”

                            “…who is a doctor, and a really accomplished doctor, a
                            good doctor, and also a Wall Street expert.”

30
     https://greerjournal.com/rudy-giuliani-interviews-steven-e-greer-md-on-his-podcast-tv-show-may-15-2020/



                                                      - 31 -
                                                   COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 32 of 56




                        “But also has been in a number of other fields, including
                        investment banking…He brings a broad perspective to
                        this.”

        174.    Greer’s segment on the podcast apparently went so well that Mr. Lopez of
WABC called Greer on a Saturday (May 16th, 2020), shortly after meeting with Giuliani, to tell
him that Giuliani “really enjoyed” having Greer on his podcast.
        175.    Mr. Giuliani then mailed Greer a handwritten “thank you” card, dated May 18th,
2020, that states:
                        “Dear Steve,

                        Thank yo so much for the book. I will read it with
                        enthusiasm. Hope to talk soon.

                        Rudy”




        176.    Giuliani was clearly recruiting Greer hard and seeking to bring him into his inner
circle. The whole thing seemed quite surreal to the skeptical Dr. Greer, but he ran with it anyway
out of curiosity. He wanted to learn whether or not he was being manipulated as a fool or being
sincerely approached.
        177.    After three-months of popular success in the large New York City market as the
voice of reason during the pandemic, Dr. Greer had an idea for his own show. On May 25, 2020,



                                               - 32 -
                                            COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 33 of 56




he emailed Chad Lopez and others at 77 WABC the idea, which was:

                       “I have an idea. I am THE Medical Advocate after all. I
                       could field questions from your listeners who are having
                       problems with their hospital or assisted living.”

        178.   On May 25th, Greer also sent Mr. Giuliani a text message with the same idea and
mentioned that he would like for Giuliani to co-host. Giuliani promptly replied minutes later,
“Let’s discuss”
        179.   Then, on May 25th, an historic even happened. George Floyd was killed by police
in Minneapolis triggered mass rioting across the country. The lawlessness in New York City and
elsewhere led to Mr. Giuliani making more TV appearances than normal, particularly on Fox
News.
        180.   Over the next two-weeks or so, Greer tried several times via email and text
message to follow up with Mr. Giuliani about The Medical Advocate show that would be co-
hosted by Giuliani. However, he received no replies. His press secretary, Christianné Allen, was
also ignoring him. Greer began to wonder whether or not Fox News had mentioned something to
Giuliani so as to sabotage their relationship, consistent with the alleged blacklisting in this
complaint.
        181.   On June 6, 2020, Greer had a follow-up phone call with Chad Lopez about the
show idea. The call lasted approximately 20-minutes and the two went into details of how the
show would be created. Lopez unequivocally wanted to proceed with Greer’s Medical
Advocate show and said that he would follow up with him during the next week.
        182.   Lopez mentioned that he would be seeing Mr. Giuliani at his radio studio in
Rudy’s home the next day.
        183.   Greer then informed Lopez that he was not on good terms with Fox and that he
suspected Fox might be causing Giuliani to give him the cold shoulder as part of the blacklisting
campaign. He asked Lopez to discuss this with Giuliani, since Greer was unable to reach him
directly.




                                               - 33 -
                                            COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 34 of 56




                                     Then, Radio Silence

       184.    After Mr. Lopez met with Giuliani, suddenly Lopez too began to ignore all
attempts by Greer to reach him as well. Prior to this, Mr. Lopez would answer his business phone
when Greer called even if he were in the middle of a meeting. Then, it all went radio silent, so to
speak. Clearly, something was afoul and Greer was not in the loop.
       185.    Now highly confident that Fox was blacklisting him still, a conspiracy going on
for nearly a decade, Greer drafted on June 11, 2020 a Cease and Desist email and sent it to Mr.
Lopez so as to preserve evidence.


                       Greer: “Chad Lopez, President, 77 WABC radio
                       Mr. Lopez,
                       The last time we spoke, which was last Friday, we had a
                       lengthy discussion about The Medical Advocate radio show
                       proposal. You expressed interest and said you would get
                       back with me.
                       I also informed you that Fox News was, once again, trying
                       to blacklist me in media. I told you that Rudy Giuliani had
                       suddenly gone from wanting to be my golf buddy, replying
                       to phone and text messages, to seemingly blocking my
                       phone number. I said that I suspected Fox smeared me with
                       him, but I am speculating at this point.
                       You said on Friday that you would see Rudy at his home
                       Sunday. Since then, you too have gone from taking my
                       calls, even when you are in the middle of a meeting, to not
                       answering my calls or returning my messages.
                       You are now complicit in this blacklisting defamatory
                       conspiracy.
                       Cease and Desist your defamation. Your hosts are to
                       never mention my name in private or in public. You are to
                       retain all emails and text messages. Failure to retain any
                       documents could result in a ruling of adverse inference
                       against you.”

       186.    After that email was sent, Greer received no invitations to be a guest on the
WABC (770 AM) platform until Frank Morano left his AM 970 station job to work for WABC,


                                              - 34 -
                                           COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 35 of 56




to be explained more later.
       187.    After weeks of silence, Mr. Giuliani decided to call Greer rather out of the
blue. On June 28, 2020, he made no mention of his failure to reply to Greer for weeks. Acting as
if nothing happened, he was calling Greer seeking his advice on some large projects that he was
mulling over. On the phone call, Giuliani stated:

                      Giuliani: “This is Rudy Giuliani…I have an idea. I think
                      that someone should organize a group around the notion of
                      saving the American way of life.

                      So, I am trying to figure out, what is the best thing to
                      organize? I talked to (President Trump) about it. He can use
                      it in his speeches.

                      But should we try to organize something like the Tea Party
                      movement?

                      Or should we, I am going to put together a Roku channel
                      with my podcast and my radio show…”

       188.    Giuliani wanted Greer’s help creating the Roku video channel and organizing a
political action committee.
       189.    On the call, Greer then thought of a tangible plan of action for Giuliani’s broad-
scoped fledgling concept. He suggested that they organize a large march on the Washington,
D.C. Mall, with speeches at the monuments. Giuliani liked the idea and said that he would talk it
over with people, presumably meaning the White House. The next day, he was at The White
House giving interviews from the lawn by the West Wing.
       190.    Skeptical, thinking that Giuliani might not be truly sincere about his interest in
doing large national events with him, Greer sent a text message on June 30th that stated:

                      Greer: “Can we follow up today? I don’t want to waste any
                      more time if you think it is not feasible. Conversely, if you
                      think we can do it, we need to set up a small virtual office
                      and website like a PAC”

                      Giuliani: “Getting ready for air”




                                              - 35 -
                                           COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 36 of 56




                       Then, later on June 30th, Rudy sent an Internet meme
                       comedy image to Greer, again indicating that the two men
                       were still working together.

       191.    The next day, Greer came up with a second plan of action that could be achieved
more easily in Giuliani’s own backyard. On July 1st, Greer sent a text to Giuliani explaining that
the low-hanging fruit would be to for an effort to remove the highly unpopular Mayor de Blasio
by using large rallies and legal action. Governor Cuomo had already suggested that he could
remove Mayor de Blasio granted to him by the state charter.
       192.    Greer, still being skeptical, knowing it was quite possible that Giuliani simply
called this second time to appease him after learning Greer was accusing WABC and Giuliani of
blacklisting him, he gave Giuliani yet another opportunity to be let off the hook.
       193.    For example, on July 3rd, 2020, Greer wrote in a text message:

                       Greer: “Let’s put closure on these ideas. Do you want to do
                       them or no?”

                       Giuliani: “I like dumpling DB” [sic] (He meant to write
                       that he liked Greer’s idea of forming a committee to oust or
                       “dump” Mayor de Blasio)
       194.    However, after July 3rd, and for no discernable reason, Rudy Giuliani went radio
silent on Greer for a second time.
       195.    Purely speculating at this time until more evidence is flushed out, Greer suspects
that a draft of this legal complaint, which was accidentally sent on July 2nd to a famous lawyer
who also represents President Trump, was unethically leaked to Giuliani.
       196.    Since that time of Greer giving Mr. Giuliani his ideas, Giuliani has proceeded to
use Greer’s ideas. Giuliani has made numerus media appearances pounding the table for the
ouster of Mayor de Blasio, which was Greer’s idea, in part. Rudy has been active on Twitter. As
just one example of many, on July 11, 2020, Giuliani tweeted that Mayor de Blasio should be
removed (screenshot image below):




                                              - 36 -
                                           COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 37 of 56




                         More obstruction by WABC (770 AM)

       197.    On June 19, 2020, after Frank Morano sent an email announcing that he was
leaving AM 970 to work for WABC (770 AM), Morano emailed Greer about his intention to use
him once he got settled in:

                       “I’m planning to have you on often and suggest you for
                       some other shows as well as your own show there.”

       198.    However, nothing materialized after weeks of Morano starting work at WABC.
Suspecting that the backlisting was the reason, Greer pressed the issue. To his credit, Morano
then tried to get Greer on his show. It was the slow week after July 4th and he was filling in for
the Bernie & Sid show, which is primetime morning radio.
       199.    However, Morano was unsuccessful at obtaining permission to have Greer on his




                                               - 37 -
                                            COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 38 of 56




show at WABC. Instead, he had him on31 at 11:00 AM, July 8th, on his other radio station job at
WLIR (owned by the same man as who owns WABC).
           200.    Greer asked what happened and Morano replied:

                           “Chad (Lopez) usually doesn't get involved in day to day
                           interviews. But the PD (programming director Dave
                           LaBrozzi) assured me that you're not banned from the
                           station at all and we're able to have you on whenever we
                           want. Not sure why the Producer scrapped you. I'm just a
                           fill-in. I didn't feel it was my place.” (content in
                           parentheses added for clarity)

           201.    However, the actions by the managers at WABC do not match their empty

assurances. No one has contacted Greer about his idea for the Medical Advocate show and no

one has reached out to have him on as a guest.

           202.    Also, Morano, perhaps the biggest proponent of Dr. Greer’s, seems to have been

chilled from inviting Greer on his fledgling shows. One would think that Morano would covet a

guest like Greer to help him launch his shows. It worked well for his established Joe Piscopo

show.

                                 Even Joe Piscopo has been chilled

           203.    Meanwhile, back at AM 970 and The Joe Piscopo Show, with producer Frank
Morano gone, having moved to WABC, now even Joe Piscopo, a documented super-fan of
Greer, seems to have been chilled from using Greer as a guest. Of note, Mr. Piscopo appears on
Fox News, is working on his own Fox Nation show, and has friendships with Fox talent.
           204.    In summary, at the time of this filing, Dr. Greer’s radio career has abruptly
flatlined for no known reason. Blacklisting is the presumed explanation.




31
     https://greerjournal.com/frank-morano-of-WABC (770 AM)-interviews-steven-e-greer-md-july-8-2020/



                                                     - 38 -
                                                  COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 39 of 56




                        Unauthorized Use of Greer’s Work

                         Tucker Carlson “The Serial Plagiarist”
        205.    When Tucker Carlson was given the 8:00 PM slot on Fox News in 2018, Greer

began watching. However, he soon spotted commentary on Carlson’s opening monologue

segment that was suspiciously similar to essays Greer had written on his BatteryPark.TV news

site (now renamed as GreerJournal.com) and then published in his book Rules to Stop Radicals.

As detailed above, Carlson was in possession of the book and received Greer’s blast emails with

links to his essays.

        206.    Greer suspected that he was the victim of copyright infringement and unfair

competition. In 2019, he began to warn Carlson and his producer, Justin Wells, after they stole a

Greer story about Jeffrey Epstein.

                                     The Jeffrey Epstein story

        207.    When Greer lived in New Albany, Ohio from 2018-19, he was living in a

community built in the early 1990’s by L Brands CEO Les Wexner and Jeffrey Epstein.

Epstein’s and Wexner’s palatial 400-acre estates were nearby.

        208.    Greer noticed the early rumblings on the Internet that Wexner was one of

Epstein’s associates and that the old pedophile charges on Epstein might resurface. This was

long before the mainstream media was reporting on it.

        209.    Greer’s college diplomas are signed by Les Wexner and Wexner’s name is on his

medical school buildings. Disgusted by this, Greer began a mission to oust Wexner from his

alma mater.

        210.    Therefore, following the Epstein scandal was a focus of interest. Dr. Greer




                                              - 39 -
                                           COMPLAINT
        Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 40 of 56




become one of the first people in the country to correctly predict the events that played out after

that.

        211.     Specifically, Greer was the first person in the media to state that the description of

Epstein lazily being used by the media as he being a wealthy “hedge fund manager” was a ruse.

He also predicted that it would turn out that much of Epstein’s wealth, including his Manhattan

mansion and private jet, really came from Wexner. That was a novel comment no one else had

made, to Greer’s knowledge. He was proven clairvoyant.

        212.     On Friday, July 13, 2019, Greer emailed Charlie Gasparino, Brian Jones, Tucker

Carlson, Justin Wells, Tom Burton of the Wall Street Journal, and Charles Herring of OANN

with this tip:

                        Greer: “http://nymag.com/intelligencer/2019/07/hedge-
                        funders-have-some-thoughts-on-what-epstein-was-
                        doing.html

                        NY Mag story doing exactly what I did, which was to call
                        around broker dealers and see if they have ever heard of
                        Epstein. It is all juts like Madoff. He had a fake hedge fund
                        and was laundering money.

                        I now am quite certain there is only one person wealthy
                        enough, who is connected to Epstein, to do this, and that I
                        Les Wexner.”

        213.     Note that the New York Magazine story in the URL above does not state that

Epstein’s wealth is all derived from Les Wexner. That was Greer’s novel deduction based on

Wexner’s name being listed in the “little black book” kept by an Epstein employee that was part

of the 2008 prosecution evidence. While many others might have thought this to be the case,

Wexner was still too powerful at the time. Oher journalists, apparently, were too afraid to

mention it.

        214.     Only Gasparino replied, claiming he had already known about it for three-months



                                                - 40 -
                                             COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 41 of 56




but somehow failed to report it on the air.

                             Gasparino: “I wrote three months ago he didn’t run a hedge
                             fund again get me something new” [sic]

           215.     Note how Gasparino expected Greer to do work for him by stating, “get me

something new”. He also failed to detail where he supposedly wrote about this scoop months

before, and why he failed to go on the air with it when he has such low standards for blabbering

on the air with “sources say” stories.

           216.     Greer replied to the Gasparino email reply by calling him a liar.

           217.     Over that weekend, Greer sent text messages with the same tip to Tucker Carlson

and his producer Justin Wells. Mr. Wells replied.32

           218.     On the following Monday, July 15, 2019, Tucker Carlson made Greer’s story his

prominent topic of the episode. He interviewed Fox Business’ Melissa Francis who reiterated

Greer’s tip almost verbatim. She even mentioned the highly specific comment that Epstein’s

private jet likely came from Wexner’s estate. The jet detail was a novel observation made by

Greer and disclosed to the aforementioned. No one in the media, including Fox, had mentioned

these comments before.

           219.     On July 16, 2020, Greer sent a text message Carlson. Then, Tucker

Carlson made the bizarre response via text message pretending to be a junior

producer at Fox named Chris Wallace:

                             “This is Chris Wallace. Please stop sending me right wing
                             propaganda” (emphasis added)

           220.     That cell phone number has since been confirmed by a security expert as

belonging to Tucker Carlson. There is no doubt that Carlson was impersonating another Fox



32
     Greer cannot locate records in his files of this text message but they can be produced during discovery



                                                         - 41 -
                                                      COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 42 of 56




employee. Greer documented this exchange as part of a letter to the Fox legal department,

detailed below.

        221.     On July 25, 2019, Greer emailed and sent text messages to Carlson and Wells

requesting contact information for Fox legal department for him to send a legal “cease and

desist” They did not provide any response to the request.

        222.     On July 29, 2019, Greer sent a legal letter to Carlson, Wells, and in-house lawyers

working for Fox (Ex. G). Lily Claffee, head of Fox legal, received and read the email, yet no one

replied to Greer.

                            The use of Greer’s novel term “Demplosion”

        223.     In January and February of 2019, Greer created the novel term “Demplosion” and

documented it in a series of essays.33,34 Google search reveals that the term had only been used

before by a blogger back in 2010. It was not an obvious or ubiquitous term. Greer re-posted the

essays on the front page of his BatteryPark.TV in July of 2019. He also made the essay part of

his copyrighted Rules to Stop Radicals book.

        224.     Then, on July 30, 2019, Tucker Carlson led off his show with a large graphic over

his shoulder that stated “DEMIMPLOSION” He seemed to have inserted the letter “I” to make it

different from Greer’s (see exhibit photo below).




33
  https://greerjournal.com/essay-the-great-demplosion-of-2019/
34
  https://greerjournal.com/the-demplosion-accelerates-alexandria-ocasio-cortez-causes-amazon-to-back-out-on-nyc-
deal-costing-30000-jobs/



                                                    - 42 -
                                                 COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 43 of 56




       225.    Greer promptly posted a story on his website that evening with the title, “Tucker

Carlson rips off BPTV again” and sent it to his usual blast email list. He also sent it to Lily

Claffee, et al. They received it and, once again, did not reply.

       226.    The Carlson use of Greer’s Demplosion occurred just one day after the July 29th

“cease and desist” email sent, above. He seemed to have been thumbing his nose to Greer in a

malicious and willful manner.

       227.    On August 1, 2019, Greer noticed in his Microsoft Outlook program an “email

was read” notice from a person named Clifford Cid. A Google search revealed that the man runs

the security efforts for Fox. Therefore, rather than reply to Greer’s legal demands, Fox instead,

and with hubris, defamed Greer further by putting him on a security watch.

       228.    On August 1st, Greer sent another email to Brian Jones, Lily Claffee, and Clifford
Cid:

                       “Your slanderous actions continue. You have your head of
                       security, Cid Clifford, following me now. I have asked your
                       legal department to contact me and they have ignored me. I
                       have also sent Justin Wells and Tucker Carlson cease and
                       desists, and they continue to steal my content.”

       229.    Clearly, the modus operandi at Fox is to immediately smear opponents by



                                               - 43 -
                                            COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 44 of 56




triggering malicious and frivolous security actions rather than deal with complaints

properly. This is likely why numerous lawsuits against Fox have been settled for tens of

millions of dollars, major on-air personalities have been fired, and Fox News is the butt of jokes

by the rest of mainstream media.

           230.     Seven-months later, on February 18, 2020, Carlson used the term

“Demimplosion” again (see below).




                               The use of Greer’s unique phrase “Civil War”

           231.     After the August 1, 2019 legal emails, Greer continued to email Fox defendants

new material that he posted on his news site in order to put them on notice that the work had

been published and was protected.

           232.     Two years prior, on October of 2017, Greer began making the novel analogy that

the partisan division in the country was actually a genuine second civil war, literally.35 No one

else in the mainstream media, to Greer’s knowledge, was stating this. It was an original use of

words by Greer because he was applying it to modern events when no one else was doing so.




35
     https://greerjournal.com/the-united-states-just-entered-into-a-second-civil-war/



                                                         - 44 -
                                                      COMPLAINT
          Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 45 of 56




           233.     On August 3, 2019, Greer recirculated via blast email the various essays that had

used “civil war” in the title. Carlson, Wells, and others at Fox received the emailed essays.

           234.     Then, just as Greer had predicted to friends, on August 7, 2019, Tucker Carlson,

for the first time to Greer’s knowledge, used the words “civil war” to describe the national

unrest. He used the term in the same unique way that Greer had used it, infringing on Greer’s

copyrights yet again.

           235.     On August 8, 2019, Greer posted the story titled, “As predicted, Tucker Carlson

rips off our “Civil War” analogy””.

           236.     Then, that evening, Tucker Carlson abruptly stopped hosting his show. His

absence was not explained. Greer posted a story36 speculating whether or not his legal letters had

prompted Fox to reprimand Carlson with a “time out”.

                       The use of Greer’s unique observations about the pandemic

           237.     As detailed above, Greer literally became the leading voice in the entire nation at

observing major stories playing out in the Wuhan virus epidemic. Notably, he was the first

person to state that the high death rates in New York were not in line with the rest of the country

and were caused by incompetent healthcare delivered by hospitals in poor parts of the city where

competent doctors and nurses did not want to work.37 Greer suspected this based on firsthand

experience having worked in them decades ago as a surgery resident. He took heat for this

pioneering opinion too. At the time, hospital workers were lionized in the media only as heroes

(and the vast majority of the healthcare providers indeed were risking their lives and were true

heroes).




36
     https://greerjournal.com/tucker-carlson-takes-vacation/
37
     Joe Piscopo Show transcripts (Ex. D)



                                                        - 45 -
                                                     COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 46 of 56




        238.     As the pandemic and data carried on, Greer’s assertion became fact (On July 1,

2020, the New York Times published a lengthy investigative report confirming Greer’s

hypothesis.38)

        239.      On April 19, 2020, Greer wrote the essay, “Coronavirus is a New York problem,

not a national problem”.39

        240.     Greer’s essay stated:

                          “The mainstream media is clustered inside the
                          Manhattan Bubble, where there is no hint of a lifting of
                          the home-quarantine orders, and will be spewing more and
                          more opinion pieces aimed at making the rest of America
                          seem like hayseed country bumpkin morons for going back
                          to normality. Are they correct or are they misguided and
                          dishonest?

                          The dirty little secret that everyone knows inside Cuomo’s
                          offices in Albany, Manhattan hospital board rooms, and
                          City Hall is that the high death rate is being generated
                          from focal hot spots within Queens and other outer
                          boroughs where Third World conditions have existed for
                          centuries. This is not a national pandemic worthy of
                          shutting down the global economy. This is a New York
                          problem that can be further isolated as a problem of hot
                          spots within Queens, etc.”

        241.     Then, on April 24, 2020, Tucker Carlson copied Greer’s unique

observation.40 Carlson’s television monologue stated:

                          “Why are the numbers so skewed toward the urban
                          Northeast? ….but for now, what’s clear is that this virus is
                          concentrated not simply in a handful of states, but in a
                          small number of places, especially Southern New York, in
                          and around New York City…possibly because these are
                          also the places where most of our national media figures

38
   “Why Surviving the Virus Might Come Down to Which Hospital Admits You” The New York Times. July 1,
2020. https://www.nytimes.com/2020/07/01/nyregion/Coronavirus-
hospitals.html?action=click&module=Top%20Stories&pgtype=Homepage
39
   https://greerjournal.com/coronavirus-is-a-new-york-problem-not-a-national-problem/
40
   https://greerjournal.com/serial-plagiarist-tucker-carlson-ripping-off-my-essay-about-the-virus-being-a-unique-ny-
problem/



                                                      - 46 -
                                                   COMPLAINT
       Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 47 of 56




                          live, the pandemic often seems like a nationwide
                          disaster.”

        242.     In response to the clear plagiarism and copyright infringement by Carlson, Greer

posted the story, “Serial plagiarist Tucker Carlson ripping off my essay about the virus being a

unique NY problem”41 on the same evening.

        243.     Of note, a few days before, on April 16, 2020, Greer posted the story, “Serial

plagiarist Tucker Carlson plagiarizes the phrase “serial plagiarist””.42 As the title implies, Greer

coined the nickname for Carlson of, “The Serial Plagiarist” Then, perhaps to spite Greer, Carlson

actually plagiarized the term “serial plagiarist” by using the term on his show.

     244.        On May 1, 2020, Greer emailed Carlson, Wells, and others:

                          “Please have your lawyers contact me. You are a serial
                          plagiarist. I am forced to memorialize my innovative
                          content my sending it to you as a copyright notice.”

        As was the case in previous requests, Fox ignored the request.

                                             And other examples

        245.     In his Rules to Stop Radicals, Greer has published several essays describing the

turmoil in the nation as literally being another Bolshevik-like revolution. Whenever nations have

unrest and people are unhappy, communism rears its ugly head.

        246.     No one in the media to Greer’s knowledge was daring to compare the rioting and

looting anarchists in the streets to communists, presumably for fear of the backlash and being

smeared as engaging in McCarthyism. It was a novel use of words by Greer.

        247.     On June 5, 2020, Tucker Carlson led off his show making the same unique




41
   https://greerjournal.com/serial-plagiarist-tucker-carlson-ripping-off-my-essay-about-the-virus-being-a-unique-ny-
problem/
42
   https://greerjournal.com/https-youtu-be-qp-zg8e4vdc/



                                                      - 47 -
                                                   COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 48 of 56




observation as Greer. He explained how the anarchists and rioters were using similar tried and

true tactics that Lenin’s Bolshevik party used in 1917. However, he carefully avoided using the

actual term “Bolshevik” He only referenced “Lenin”.

           248.    On June 11, 2020, Greer emailed Carlson yet another “cease and desist”:

                            Greer: “Cease and Desist

                            Mr. Carlson,

                            I saw your segment tonight with the Insider nurse exposing
                            how egregiously incompetent care at Elmhurst Hospital
                            directly led to infections and death. You even discussed the
                            concept of medical advocacy by family, which is in my
                            book the Medical Advocate.

                            As you well know, I was the first person months ago to say
                            in the national media and on my own website that the high
                            death rates were due incompetent care at these hospitals. I
                            even called the CEO of Elmhurst and spoke with him. I
                            gave you his contact.

                            I’m glad you are covering this. Unfortunately for you, you
                            have a legal obligation to mention that this was my story. It
                            is also basic journalistic ethics.”


           249.    The aforementioned examples of Tucker Carlson lifting Greer’s unique words and

using them as his own on his Fox TV show is not comprehensive. Other examples exist that are

not readily available in Greer’s archives at the time of this complaint filing.

           250.    Blake Neff was Carlson’s senior show writer until July 13, 2020. Neff stated in

Dartmouth Alumni Magazine43, “Anything [Carlson is] reading off the teleprompter, the first

draft was written by me."”

           251.    This pattern of plagiarism and copyright infringement detailed above is




43
     https://dartmouthalumnimagazine.com/blake-neff-tucker-carlson



                                                      - 48 -
                                                   COMPLAINT
         Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 49 of 56




consistent with an unethical, personally troubled, senior writer, such as Neff, who was fired

for making crazy online rants under an alias.44



                                        First Cause of Action

                                       Copyright Infringement
                        (The Federal Copyright Act of 1976 or Title 17 U.S. Code)


           252.    Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation

contained in Paragraphs 1 through 251, inclusive as though fully set forth herein.

           253.    In the Tucker Carlson sections, the above-described conduct by Defendants

constitutes willful copyright infringement under the Copyright Act.

           254.    Defendants knew of Plaintiff’s written work, which is marked as copyrighted,

before using it and were warned with multiple “cease and desist” emails to stop using Plaintiff’s

protected works. In some cases, Defendants maliciously, dishonestly, and with hubris infringed

upon Plaintiff’s copyrights just days after being sent a “cease and desist” Defendants then

refused to mitigate damages by never having any legal representative contact Plaintiff.

           255.    As a result of their wrongful conduct, Defendants are liable to Plaintiff for

copyright infringement pursuant to 17 U.S.C. § 501. Plaintiff has suffered, and will continue to

suffer, substantial losses, including but not limited by damage to its business reputation and

goodwill.

           256.    Plaintiff is entitled to recover damages, which include its losses and any and all

profits Defendants have made as a result of its wrongful conduct. 17 U.S.C. § 504. Alternatively,

Plaintiff is entitled to statutory damages under 17 U.S.C. § 504(c).



44
     https://www.cnn.com/2020/07/10/media/tucker-carlson-writer-blake-neff/index.html



                                                      - 49 -
                                                   COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 50 of 56




       257.    In addition, because Defendants’ infringement was willful, the award of statutory

damages should be enhanced in accordance with 17 U.S.C. § 504(c)(2).

       258.    Plaintiff is entitled to recover its attorneys’ fees and costs of suit pursuant to 17

       U.S.C. § 505.

                                   Second Cause of Action

                           Unfair Competition by misappropriation
                                   (New York common law,
               and California law Violation of Bus. & Prof. Code § 17200 et seq)

       259.    Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
contained in Paragraphs 1 through 251, inclusive as though fully set forth herein.
       260.    All of the Fox-related defendants, as well as Rudy Giuliani, have misappropriated
Plaintiff’s labor. Greer created original and nonobvious news stories that were first put down in
words on his own news sites. Significant time and expense were required.
       261.    Defendants were made aware of Plaintiff’s work either by email, SMS text
message, and/or telephone communications.
       262.    Defendants were repeatedly sent “cease and desist” warnings to stop
misappropriating Plaintiff’s work and yet they continued to do so. Moreover, no one from the
legal departments of any defendant ever contacted Plaintiff despite numerous requests.
       263.    Defendants intentionally misappropriated Plaintiff’s work as their own for the
dishonest purpose of fooling their own viewers into believing that they were clever enough to
have created the news content.
       264.    In bad faith, the defendants misappropriated the labors and expenditures of
another person, Plaintiff Greer. This long pattern of intentional and dishonest misappropriation
constitutes unfair competition by New York common law.
       265.    Plaintiff has been harmed by the unfair competition. Rather than being recognized
in the national media for his important scoops and novel observations, his stolen work has caused
millions of Fox viewers to believe that Fox created Greer’s content on their own. Had Greer been



                                               - 50 -
                                            COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 51 of 56




given credit over the years by Defendants, he likely could have had a thriving media business as
many guests of the Defendants platforms have. Instead, Plaintiff earns no income from his
journalism and media work.
        266.    This egregious unfair competition should be punished with punitive and actual
damages. It is an industry-wide problem because large studios know that small content creators
cannot afford the litigation and few law firms will take on such cases on contingency basis.



                                     Third Cause of Action

                                 Misappropriation of “hot news”
                                         (common law)

        267.    Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
contained in Paragraphs 1 through 251, inclusive as though fully set forth herein.
        268.    When the Fox-related defendants used Plaintiff’s original “scoops”, they violated
the common law tort of hot news misappropriation. In the Tucker Carlson section above, a prime
example of this is the use of, without permission or credit, Greer’s exclusive story about the true
origins of Jeffrey Epstein’s wealth. Charlie Gasparino also has violated the “hot news” doctrine
many times. Brian Jones likely forwarded Greer’s email tip to his employees at Fox Business.
        269.    Plaintiff generates or gathers information at a cost, the information is time
sensitive, Defendant's use of the information constitutes free-riding on the Plaintiff's efforts, the
defendant is in direct competition with a product or service offered by Plaintiff, and the ability of
the Defendants to free-ride on the efforts of Plaintiff reduces the incentive to produce the product
so that its existence or quality is substantially threatened.
        270.    More on that last point, i.e. of threatening the existence of independent
journalism, such as that created by Greer, real journalism has been nearly extinguished by
several factors. One factor is large media conglomerates, such as Defendants, stealing the work
of smaller news outlets. This process needs to stop and the bad actors punished harshly.
        271.    Federal copyright law largely preempts state laws on misappropriation. However,



                                                - 51 -
                                             COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 52 of 56




in certain cases, the “hot news doctrine” survives.


                                   Fourth Cause of Action

                                        Unjust Enrichment
                                          (common law)
       272.    Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
contained in Paragraphs 1 through 251, inclusive as though fully set forth herein.
       273.    Plaintiff and Defendants had a long relationship.
       274.    Plaintiff was induced into providing Defendants with his valuable creative content
with expectations of being rewarded by credit for his work and payment.
       275.    Offers of employment had been discussed. However, no written contract between
the parties existed. Plaintiff argues for other causes of action in this complaint that an implied in-
fact contract existed, but that is disputed and must be settled by a jury.
       276.    Defendants benefitted for years from Plaintiff’s high-quality newsworthy content.
       277.    Plaintiff’s content is created at an expense to him in time, effort, and actual costs.
       278.    A reasonable jury would find it equitable for Plaintiff to be compensated just as
other journalists and creative content creators are compensated by media companies.
       279.    Because of the above conditions in this case, Defendants are liable for unjust
enrichment.


                                   Fifth Cause of Action

                                          “Blacklisting”
                        (Tortious Interference with Contractual Relations,
        Tortious Interference with Prospective Economic Advantage (both common law),
               and Injury to Business Reputation (NY Gen Bus L §360-L (2012)))

       280.    Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
contained in Paragraphs 1 through 251, inclusive as though fully set forth herein.
       281.    When a creative content creator, such as Plaintiff, pitches ideas to a studio, such




                                               - 52 -
                                            COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 53 of 56




as the Fox-related Defendants or the radio stations discussed above, an implied in-fact contract is
created between the creator and the larger media company. Expectations exist for compensation
and/or credit being given to the creator. Therefore, the common law of tortious interference with
contractual relations applies to this case.
       282.    Should this Court disagree that an implied in-fact contract had been established
between Plaintiff and media partners, such as book publishers or radio station, then the common
law of tortious interference with prospective economic advantage applies. Defendants used
wrongful means to prevent the contract from being finalized when they mispresented Greer as a
bad person somehow, and threatened that the third-parties might not be part of the Fox-
dependent welcomed family for on-air interviews, etc.
       283.    While no state statutes exist specifically to forbid “blacklisting”, those torts of
tortious interference apply.
       284.    In the Charlie Gasparino sections above, he unequivocally states in writing,
multiple times, that Plaintiff had been blacklisted by Defendants when his supervisors banned
Greer from the New York headquarters/studios for no known reason. In other sections above,
ample circumstantial evidence shows that Defendants are still engaging in this backlisting by
chilling radio stations and others from using Greer as a media source, and by refusing to promote
Plaintiff’s books.
       285.    The recent sudden demise of Plaintiff’s radio career is just the latest example of
harm to Plaintiff from Defendants’ backlisting conspiracy. Greer believes that Giuliani was a key
bad actor.
       286.    In addition, Greer’s two books were quashed from reaching the mainstream
market when the Fox-related defendants refused to promote them, as part of the blacklisting.
       287.    Consistent with the very nature of blacklisting, Plaintiff has circumstantial
evidence that other media companies not part of the defendant list obeyed the pressure to
blacklist Greer as well. There is no other likely explanation for One America News Network not
assisting Greer with book promotions or using his novel news story ideas. There is no other
likely explanation for the heads of WABC (770 AM) radio station to suddenly doing a 180-



                                                 - 53 -
                                              COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 54 of 56




degree reversal from planning to have Greer run his own show to going radio silent on him.
       288.      Plaintiff Greer should have a thriving multi-media empire, similar to Howard
Stern’s or Rush Limbaugh’s, for examples. The value loss caused by the malicious actions of
Defendants is no less than $1 Billion, based on the market value of similar media companies and
the net worth of those owners.

                                      Sixth Cause of Action

                                        Defamation
                    (New York common law and California law Civ. Code, § 46)

       289.      Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
contained in Paragraphs 1 through 251.
       290.      New York courts have recognized per se defamation to be comments made to a
third party that tend to injure another in his or her trade, business or profession.
       291.      GMSC Security’s actions to place Plaintiff’s name in their computer system, for
any number of their employees to read, which caused Plaintiff to be publicly embarrassed in the
lobby of the Fox/News-Corp headquarters, destroyed Greer’s television career. It was malicious
and grossly negligent of them to be blindly complicit with the Fox blacklisting conspiracy.
       292.      Plaintiff had made no threats of violence, or posed any sort of security risk, to
anyone in the building. The fact that Brian Jones waved Greer past the security desk to come up
to the studio for a Fox Business filming, overriding the orders posted on the lobby computer
screen, is supporting evidence of Greer’s lack of any threat.
       293.      Likewise, the actual blacklisting conspiracy has stomped out Plaintiff’s multi-
media career, destroying hundreds of millions of dollars in potential value, thus constituting per
se defamation.
       294.      Likewise, when Defendants made false police reports to the Federal Bureau of
Investigations, as Gasparino claimed in his emails to Greer, they committed per se defamation
(as well as intentional infliction of emotional distress).
       295.      Greer alleges that Giuliani played a role in the defamation as well. His actions led



                                                - 54 -
                                             COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 55 of 56




to the radio station blacklisting.
        296.    In addition to per se defamation, regular defamation was committed. Plaintiff
suffered special economic damages.


                                 Seventh Cause of Action

                           Intentional Infliction of Emotional Distress
                                          (common law)
        297.    Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
contained in Paragraphs 1 through 251.
        298.    Charlie Gasparino threatened Plaintiff via email with the ominous force of the
Federal Bureau of Investigations and claimed that his supervisors were routinely updating the
FBI on Greer’s actions.
        299.    The head of security for Fox-related defendants, Clifford Cid, was monitoring
emails from Greer to Fox legal. Greer’s name had been placed in the security computer system
for the lobby staff to be warned about him if he entered the building. Greer’s books were not
allowed past the mail room security screening process.
        300.    All of this is evidence that Defendants were in fact leveraging relationships with
active FBI and retired police who work for security companies in order to scare and emotionally
distress Greer. They committed the tort of intentional infliction of emotional distress.
        301.    That allegation is based on emails sent from Charlie Gasparino to Greer, inter
alia. However, even if that is not what actually happened and Gasparino was merely bluffing as
the blowhard that he is, then Gasparino intentionally still inflicted emotional distress upon Greer
out of anger during an email fight. As a result of the Gasparino threats, Greer has spent hundreds
of hours preparing this complaint, among other things, due to the emotional distress.
        302.    Giuliani’s unsolicited multiple actions to engage Greer as a business partner, out
of the blue, then manipulate him, and then rudely snub him, created tremendous anxiety and
emotional distress to Greer.




                                               - 55 -
                                            COMPLAINT
      Case 1:20-cv-05484-LTS-SDA Document 1 Filed 07/14/20 Page 56 of 56




                                     Demand for Jury Trial

          303.   Plaintiff demands a jury trial of all triable issues.

                                                 Relief

                 WHEREFORE, Plaintiff Steven Greer prays for the following:

          A. Damages, including general and special damages, in an amount not less than
$1 Billion ($1,000,000,000), to be determined at trial;
          B. Punitive damages;
          C. Restitutionary disgorgement;
          D. An order enjoining Defendants from engaging in further retaliatory conduct toward
Dr. Greer;
          E. An injunction requiring Defendants to cease engaging in unfair competition;
          F. An injunction requiring Defendants to announce publicly on their media platforms that
they have been using Plaintiff’s work without giving him credit;
          G. An injunction requiring Defendants to promote Plaintiff’s books and other works on
their media platforms;
          F. Prejudgment interest;
          G. Costs to the extent provided for by law, including attorney's fees as provided by
statute; and
          H. An order awarding Dr. Greer such other and further relief as the Court deems just and
proper.

Signed this 14th day of July, 2020                Steven E. Greer

                                                 ___________________

                                                 Steven Greer
                                                 7029 Maidstone Drive
                                                 Port Saint Lucie, Florida 34986
                                                 (212) 945-7252
                                                 Steve@GreerJournal.com



                                                  - 56 -
                                               COMPLAINT
